                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

TRYON P. SISSON, et al.,                            )
                                                    )
                                Plaintiffs,         )
        v.                                          )           No. 20-05101-CV-SW-BP
                                                    )
MANISH PATEL, et al.,                               )
                                                    )
                                Defendants.         )

               ORDER AND OPINION GRANTING KFC CORPORATION’S
                  MOTION FOR JUDGMENT ON THE PLEADINGS

        Plaintiffs leased property to some of the Defendants and have now asserted a myriad of

claims arising from that relationship. Pending is a Motion for Judgment on the Pleadings filed by

Defendant KFC Corporation, (“KFC”), which seeks judgment on Count V of the Second Amended

Complaint. The motion, (Doc. 63), is GRANTED.

                                         I. BACKGROUND

        Plaintiffs’ properties were leased to entities that used the properties to operate KFC

franchises. Those entities, other entities related to them, and the two individual defendants

(Manish Patel and Pushpak Patel) are collectively referred to as “the Patel Defendants;” 1 Manish

Patel and Pushpak Patel are referred to as “the Patels.”

        The three franchises at issue were part of a larger purchase of 32 franchises by the Patels,

(Doc. 57, ¶ 30), and had leases on Plaintiffs’ properties in place when the Patels purchased them.

The newly purchased franchises were separated into two groups; one group was considered healthy

and the other was considered “lower-performing.” (Doc. 57, ¶ 31.) The Patel Defendants allegedly

employed an array of limited liability companies to finance, own and operate the lower performing


1
 The entities are: Mitra Camdenton, Mitra Neosho, Mitra Mt. Vernon, Mitra Hedgehog, CMG Operations, Mitra
Midwest Operations, and Chalak Mitras Group, all of which are limited liability companies.



             Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 1 of 7
franchises so that the LLCs liable on the leases were uncapitalized or undercapitalized, insulating

them (and the Patels) from liability and to create leverage from which the Patel Defendants could

negotiate rent concessions and avoid “lease liability.” (E.g., Doc. 57, ¶¶ 28, 34-36, 38, 40.)

However, absent Plaintiffs’ consent the tenancies on the three leases could only be conveyed to an

operator of a KFC franchise. To effectuate their plan the Patel Defendants “informed [KFC] of

their plan to segregate underperforming stores in order to shield themselves from lease liability if

store performance did not improve . . . .” (Doc. 57, ¶ 71.) Armed with this knowledge, and aware

of the restriction on conveying the leases, in 2011 KFC approved the franchises’ transfer to under-

or uncapitalized LLCs, even though doing so was contrary to KFC internal policies for approving

franchises. (Doc. 57, ¶¶ 74-75.) In return, KFC “received substantial sums of money in exchange

for granting . . . franchisee approval to the various entities created by [the Patels] for purposes of

avoiding lease liability,” including “more than $1.2 million in past due amounts . . . franchise

transfer and restructure fees, and . . . other sums paid by [the Patels] through their various entities.”

(Doc. 57, ¶ 76.)

        Later in 2011, relying on the poor financial condition of the LLCs, the Patel Defendants

negotiated with Plaintiffs to resolve claims over past-due rent and reduce the rent for a year; the

agreement provided that the rent would return to the original levels after the year. (Doc. 57, ¶ 41.)

But, when the rent returned to the original levels on August 1, 2012, the Patel Defendants

continued paying the reduced rent, thereby creating ever-increasing rent arrearages each month.

(Doc. 57, ¶¶ 43, 47, 49.)

        The Second Amended Complaint asserts five claims, but only Counts I, IV and V are

relevant to the issues raised in KFC’s motion. Count I asserts a breach of contract claim against

the Patel Defendants, alleging that they breached the leases by failing to pay the full rent after it



                                                   2

           Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 2 of 7
returned to the original amount in 2012. (E.g., Doc. 57, ¶ 83.) Count IV asserts that KFC tortiously

interfered with the original leases by approving the franchise transfers. (E.g., Doc. 57, ¶¶ 116-17.)

Count V asserts that all Defendants – including KFC – are liable under a theory of Civil

Conspiracy.

           Two Motions to Dismiss were filed, one by the Patel Defendants and one by KFC. The

motions raised similar arguments relating to the statute of limitations and the legal sufficiency of

some of the claims. The motions were granted in part and denied in part; Counts I and V were not

dismissed but Count IV was dismissed. 2 Count I was not dismissed because the Court held that it

states a claim for breach of a written agreement to pay money, and for that claim the statute of

limitations is ten years. (Doc. 58, pp. 7-8.) 3 Count IV was dismissed because the statute of

limitations for the claim is five years, the claim accrued when Plaintiffs learned KFC had approved

the transfer to LLCs that were undercapitalized, and Plaintiffs gained this knowledge in August

2011. (Doc. 58, p. 14.)

           In addressing Count V, the Court first noted that civil conspiracy is not an independent

cause of action, but rather a form of vicarious liability that imposes liability on one who does not

actually commit a wrong if they agreed to help (and did help) the wrongdoer. (Doc. 58, pp. 14-

15.) The Court then interpreted Count V as “alleg[ing] that Defendants conspired to breach the

written obligation to pay rent” so the statute of limitations was ten years. (Doc. 58, p. 16.) The

Court then (1) held the Second Amended Complaint sufficiently alleged a meeting of the minds

between the Patel Defendants to breach the leases by not paying rent and (2) rejected KFC’s




2
 Count II, which asserts a claim for breach of the duty of good faith and fair dealing against one of the Patel
Defendants, was dismissed. Count III, which asserts tortious interference with contract against some of the Patel
Defendants, was not dismissed. But as stated these claims are not relevant to the present discussion.
3
    All page numbers are those generated by the Court’s CM/ECF system.

                                                        3

              Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 3 of 7
argument that it could not be liable because it had a different purpose than the Patel Defendants.

(Doc. 58, p. 16.) The Court did not specifically address whether the Second Amended Complaint

adequately alleged that KFC joined in the meeting of the minds with the Patel Defendants.

       KFC now seeks judgment on the pleadings, arguing that “[n]othing in Count V links KFC

Corporation to a failure to pay rent,” (Doc. 63, p. 2), and that “what Plaintiffs allege is that KFC

Corporation participated in a scheme to avoid liability [by helping] the Patels assign the leases

from one corporate entity to another in March 2011.” (Doc. 72, p. 1.) Plaintiffs contend that KFC

has misconstrued the Second Amended Complaint and misread the Court’s prior Order. (Doc. 69,

p. 1.) The Court resolves these arguments below.

                                        II. DISCUSSION

       Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed – but early

enough not to delay trial – a party may move for judgment on the pleadings.” FED. R. CIV. P.

12(c). “A motion for judgment on the pleadings should be granted when, accepting all facts pled

by the nonmoving party as true and drawing all reasonable inferences from the facts in favor of

the nonmoving party, the movant has clearly established that no material issue of fact remains and

that the movant is entitled to judgment as a matter of law.” Schnuck Markets, Inc. v. First Data

Merch. Servs. Corp., 852 F.3d 732, 737 (8th Cir. 2017). In other words, the Court reviews a 12(c)

motion under the standard that governs 12(b)(6) motions. This standard requires the Court to

“accept as true all of the complaint=s factual allegations and view them in the light most favorable

to the Plaintiffs.” Stodghill v. Wellston School Dist., 512 F.3d 472, 476 (8th Cir. 2008); see also

Alexander v. Hedback, 718 F.3d 762, 765 (8th Cir. 2013).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has
       facial plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the misconduct

                                                 4

          Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 4 of 7
        alleged. The plausibility standard is not akin to a probability requirement, but it
        asks for more than a sheer possibility that a defendant has acted unlawfully. Where
        a complaint pleads facts that are merely consistent with a defendant’s liability, it
        stops short of the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations and citations omitted). A claim is facially

plausible if it allows the reasonable inference that the defendant is liable for the conduct alleged.

E.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Horras v. American Capital

Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013).

        The question underlying the parties’ arguments is: what does Count V allege that KFC

conspired to do? This issue was not fully addressed by the parties in their prior motions and thus

was not fully addressed by the Court, but it is a significant question because “[a]lthough civil

conspiracy has its own elements that must be proven, it is not a separate and distinct action. Rather,

it acts to hold the conspirators jointly and severally liable for the underlying act.” Western Blue

Print Co., LLC v. Roberts, 367 S.W.3d 7, 22 (Mo. 2012) (en banc) (cleaned up). Thus, it is

necessary to identify “the underlying act” that Count V asserts KFC is vicariously liable for.

        No independent tort or contract claim is asserted in Count V. It uses phrases such as

“avoiding rent obligations” and “dodging rent payments,” (e.g., Doc. 57, ¶¶ 123, 126), but these

phrases are unclear in at least two respects. First, it is not clear if they are referring to contract or

tort claims. Second, it is not clear if they are referring to (1) rent obligations that were past due

and for which the Patel Defendants obtained concessions after the transfers in 2011, (2) the rent

due on the leases as they existed in 2011, for which the Patel Defendants were able to obtain a rent

reduction for one year, or (3) the rent due in 2012 and beyond. The Court’s prior Order operated

on the premise that it was the third of these possibilities. Now that the parties have focused on

“what Count V alleges as to KFC,” the Court concedes that Count V may have been intended to



                                                   5

           Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 5 of 7
encompass all three possibilities – but regardless, the Court agrees that KFC is entitled to judgment

on Count V.

       In opposing KFC’s original motion, Plaintiffs described Count V as based on the second

option listed above: they argued that KFC conspired to help the Patels “dodge rent payments on

existing leases by assigning those leases to uncapitalized shell companies that were created for the

express purpose of avoiding lease liability.” (Doc. 47, p. 12 (emphasis supplied).) Thus, Plaintiffs

defended Count V as it related to KFC by focusing on the events of 2011 and the plan to create

leverage to renegotiate the leases and resolve then-existing arrearages. This is essentially a

summary of the tortious interference theory originally advanced in Count IV – but because Count

IV is time barred, a claim of civil conspiracy based on that theory is also time barred.

       The only conspiracy claim that would not be time barred is based on the breaches of the

leases by failing to pay the rent in full beginning in 2012. To assert a claim against a party for

civilly conspiring to breach a contract, a plaintiff must allege that (1) two or more persons; (2)

with an objective of breaching a contract; (3) after a meeting of the minds; (4) committed at least

one act in furtherance of the conspiracy; and (5) the plaintiff was damaged. See Western Blue

Print, 367 S.W.3d at 22. And, as the Court previously held, Count V states such a theory with

respect to the Patel Defendants. But even if this is Plaintiffs’ theory with respect to KFC (despite

Plaintiffs’ characterization of Count V when they responded to KFC’s prior motion), the Court

holds that the Second Amended Complaint does not allege that KFC conspired with any other

Defendant to not pay the full rent in 2012. There is not even an allegation that the Patel Defendants

had a plan in 2011 to pay less than full rent in 2012. And the allegations about KFC joining in a

plan with the Patel Defendants specifically reference the events in 2011 and the plan to enable the

franchises’ transfer to undercapitalized LLCs; the plan to breach rent obligations beginning in



                                                 6

          Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 6 of 7
2012 is not mentioned in connection with KFC. (Doc. 57, ¶¶ 71, 74, 76.) In arguing otherwise

Plaintiffs point to the Second Amended Complaint’s references (previously discussed) to KFC’s

agreement to and involvement in the Patel Defendants’ plan to “avoid liability” – but that phrase

is too vague to be understood as referring to the rent obligations in 2012. Moreover, when

Plaintiffs sought to refer to the 2012 rent obligations, they did so with specificity, (e.g., Doc. 57,

¶¶ 43, 47, 49, 83), but there is no such specific reference in connection with KFC.

       There are many allegations that KFC had a meeting of the minds with the Patel Defendants

in 2011 to facilitate the transfer of the franchises so that the Patel Defendants could have leverage

to negotiate concessions regarding past due rent and future rent obligations. However, all claims

based on these allegations are time barred. And there are no allegations that KFC had a meeting

of the minds with any of the Patel Defendants to fail to pay the full rent obligation in 2012, so KFC

cannot be vicariously liable for those breaches. KFC is entitled to judgment on Count V.

                                       III. CONCLUSION

       The Motion for Judgment on the Pleadings, (Doc. 63), is GRANTED and KFC is granted

judgment on Count V.

IT IS SO ORDERED.




                                                      /s/ Beth Phillips
                                                      BETH PHILLIPS, CHIEF JUDGE
DATE: June 11, 2021                                   UNITED STATES DISTRICT COURT




                                                  7

           Case 3:20-cv-05101-BP Document 75 Filed 06/11/21 Page 7 of 7
